PER CURIAM.
Respondent and the Office of Disciplinary Counsel (“ODC”) submitted a joint petition for consent discipline in which respondent acknowledges that he disrupted the courts of two judges and compromised the confidentiality of a Judiciary Commission investigation. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that *583John E. Settle, Jr., Louisiana Bar Roll' number 11950, be and he hereby is publicly reprimanded.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.